DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (the solar panel embodiment of Fig. 40C), readable on claims 1-20 in the reply filed on 19 October 2019 is acknowledged. The Examiner notes Applicant argues there is no burden between disclosed Species A-C. The Examiner respectfully disagrees for the reasons set forth in paragraph 2 on page 3 of the restriction dated 25 August 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the pouch attachment ladder system comprise a plurality of straps, a plurality of horizontal rows of webbing, a plurality of strips, and combinations thereof”. The limitation as written is unclear if all elements are required, i.e. each plurality recited, or if the elements are recited in the alternative and hence the use of 
Claim 11 recites the limitation “the back side of the bottom end of the substrate” in line 2; there is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2005/0161079 A1; hereinafter “Gray”) in view of Rossi et al. (US 2011/0291607 A1; hereinafter “Rossi”). Additional evidence provided by Gray (US 6,870,089 B; hereinafter “the 089 patent”) is relied upon by the Examiner.
Regarding claim 1, Gray teaches a foldable solar panel (abstract, Fig. 3) comprising: 

wherein the substrate has a top end, a bottom end, and an axis between the top end and the bottom end (see top end corresponding to upper end, and bottom end corresponding to the lower end, each end parallel to folding line corresponding to the claimed axis in Fig. 3) wherein the foldable solar panel is operable to fold along the axis to allow the top end and the bottom end to meet when in a folded configuration (see folding in Fig. 3 and description of lowering and raising of the panels, corresponding to opening and folding; ¶ 0045; 
wherein the at least two solar modules are electrically connected to one another and connected to at least one output connector (electrical connection shown and described in ¶¶0046, 0048 including output connector, i.e. conductor 309 or charge port 307); 
wherein a piece of hook or loop tape is positioned on the front side of the top end of the substrate and a corresponding piece of loop or hook tape is positioned on the front side of the bottom end of the substrate, wherein the piece of hook or loop tape and the corresponding piece of loop or hook tape are operable to secure the foldable solar panel in the folded configuration (see coupling element 310 which can be hook and loop material in ¶ 0045. As evidenced by the ‘089 patent, corresponding to the priority document for the Gray reference, the hook and loop material is placed as a strip surrounding the holders; see Fig. 3 and col. 5, ll. 61-col. 6, ll. 11 of the ‘089 patent and Gray at ¶ 0045 and Fig. 3. As hook and loop material is known to function as two pieces and is used in Gray to couple opposite sides of the solar panel holder 306 together in Fig. 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one piece of hook tape and a 
wherein the foldable solar panel includes at least two straps and at least two horizontal rows of webbing on a back side of the foldable solar panel (see numerous straps corresponding to at least backpack straps, adjustable strap 1004, and others, and webbing corresponding to exterior side pocket 1003 in Fig. 10; ¶ 0071. It would have been obvious to one of ordinary skill in the art to include additional side pockets as is commonly used on backpacks in order to allow for multiple areas of easy access and storage of articles, as taught by Gray). 
Gray further teaches the at least two solar modules are positioned on a front side of the foldable solar panel (see Fig. 3). Gray is silent to the at least one output connector positioned on a front side of the foldable solar panel. 
Rossi teaches devices including foldable solar panels (abstract; Figs. 1-3). Rossi teaches the solar (photovoltaic) panels (4) are foldable and include an electric wire and connector (304) disposed on the front of the panel for quick wiring of the panel to a supply or storage unit (Fig. 3; ¶ 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gray and include the output connector on a front side of the foldable solar panel in order to allow for quick wiring of the panel to a supply or storage unit, as taught above by Rossi. Furthermore, Rossi establishes that it is known in the art to place the output connectors of a foldable solar panel on the front side of a solar panel, and therefore it would have been obvious to place the output connector on the front side of 
The Examiner notes the limitations wherein the at least two straps and the at least two horizontal rows of webbing are “operable to attach the foldable solar panel to a load-bearing platform” is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitation does not further structurally limit the claimed invention beyond the structure recited in the claim, namely straps and webbing set forth above. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As modified Gray teaches all positively recited structural limitations, there exists no apparent difference between the claimed invention and that of the prior art, and thus the device is capable of the recited use/function, absent a showing to the contrary.
Regarding claim 3, modified Gray further teaches the load-bearing platform includes a pouch attachment ladder system (PALS), wherein the pouch attachment ladder system comprises a plurality of straps, a plurality of horizontal rows of webbing, a plurality of slits, and combinations thereof (see e.g. adjustable strap 1004; ¶ 0071. As Gray teaches the strap is used to adjust the width of the backpack, it would have been obvious to have an additional 
Regarding claim 4, modified Gray further teaches the load-bearing platform is selected from the group consisting of a vest, a backpack, a pouch, a helmet, a chair, a seat, a boat, a kayak, and body armor (Fig. 3). 
Regarding claim 5, modified Gray teaches the foldable solar panel of claim 1. The Examiner notes the limitation of “the foldable solar panel is Modular Lightweight Load-carrying Equipment (MOLLE)-compatible” is a functional or property recitation of the panel of claim 1. As modified Gray teaches all positively recited structural limitations, there exists no apparent difference between the claimed invention and that of the prior art, and thus the device of modified Gray is capable of being MOLLE compatible as claimed, absent a showing to the contrary.
Regarding claim 6, modified Gray further teaches the foldable solar panel includes tie straps, loops, eyelets, and/or grommets (see e.g. adjustable strap 1004; ¶ 0071. As Gray teaches the strap is used to adjust the width of the backpack, it would have been obvious to have an additional adjustable strap 1004 on the opposite side to allow for adjustment, as is known to be used on backpacks). 
Regarding claim 7, modified Gray teaches the foldable solar panel of claim 1. The Examiner notes the limitation of “the at least one output connector includes one or more connectors that allow the foldable solar panel to connect to a second foldable solar panel in series or in parallel” is a recitation of intended use/functional language of the output connector. As modified Gray teaches the claimed output connector, and all other structural 
Regarding claim 8, modified Gray further teaches wherein the at least one foldable solar panel comprises an exterior finish comprising a camouflage pattern (finish to match the color of the backpack to conceal from view, interpreted to read on the claimed “camouflage pattern”; ¶ 0049). 
Regarding claim 9, modified Gray further teaches wherein the foldable solar panel has maximum dimensions of 27.94 cm (11 inches) by 35.56 cm (14 inches) when unfolded and/or maximum dimensions of 13.97 cm (5.5 inches) by 17.78 cm (7 inches) when folded (¶ 0078).
Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Rossi and Lee (US 2007/0222410 A1; hereinafter “Lee”). Additional evidence provided by the 089 patent is relied upon by the Examiner.
Regarding claim 13, Gray teaches a foldable solar panel (abstract, Fig. 3) comprising: 
at least two solar modules mounted to a substrate (see individual panels/modules 304, 305 mounted to holder 306; ¶¶0043-0045 and Fig. 3); 
wherein the substrate has a top end, a bottom end, and an axis between the top end and the bottom end (see top end corresponding to upper end, and bottom end corresponding to the lower end, each end parallel to folding line corresponding to the claimed axis in Fig. 3) wherein the foldable solar panel is operable to fold along the axis to allow the top end and the 
wherein the at least two solar modules are electrically connected to one another and connected to at least one output connector (electrical connection shown and described in ¶¶0046, 0048 including output connector, i.e. conductor 309 or charge port 307); 
wherein a piece of hook or loop tape is positioned on the front side of the top end of the substrate and a corresponding piece of loop or hook tape is positioned on the front side of the bottom end of the substrate, wherein the piece of hook or loop tape and the corresponding piece of loop or hook tape are operable to secure the foldable solar panel in the folded configuration (see coupling element 310 which can be hook and loop material in ¶ 0045. As evidenced by the ‘089 patent, corresponding to the priority document for the Gray reference, the hook and loop material is placed as a strip surrounding the holders; see Fig. 3 and col. 5, ll. 61-col. 6, ll. 11 of the ‘089 patent and Gray at ¶ 0045 and Fig. 3. As hook and loop material is known to function as two pieces and is used in Gray to couple opposite sides of the solar panel holder 306 together in Fig. 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one piece of hook tape and a corresponding piece of loop tape positioned in opposite ends of the same face/side, as shown in Gray Fig. 3, to allow for the hook and loop material to properly close and hold the foldable panel in the folded configuration);
wherein the foldable solar panel includes at least two straps and at least two horizontal rows of webbing on a back side of the foldable solar panel (see numerous straps corresponding to at least backpack straps, adjustable strap 1004, and others, and webbing corresponding to 
wherein the load-bearing platform is selected from the group consisting of a vest, a backpack, a pouch, a helmet, a chair, a seat, a boat, a kayak, and body armor (Fig. 3).
Gray further teaches the at least two solar modules are positioned on a front side of the foldable solar panel (see Fig. 3). Gray is silent to the at least one output connector positioned on a front side of the foldable solar panel. 
Rossi teaches devices including foldable solar panels (abstract; Figs. 1-3). Rossi teaches the solar (photovoltaic) panels (4) are foldable and include an electric wire and connector (304) disposed on the front of the panel for quick wiring of the panel to a supply or storage unit (Fig. 3; ¶ 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gray and include the output connector on a front side of the foldable solar panel in order to allow for quick wiring of the panel to a supply or storage unit, as taught above by Rossi. Furthermore, Rossi establishes that it is known in the art to place the output connectors of a foldable solar panel on the front side of a solar panel, and therefore it would have been obvious to place the output connector on the front side of the panel because the change in placement of an output connector to a front side is known in the art, and because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 
However, modified Gray is silent to the electrical connection of the solar modules.
Lee teaches a foldable solar panel (see e.g. Figs. 3 and 12; ¶¶ 0025, 0061). Lee teaches that solar cell devices are constructed in series or parallel depending upon the desired power output, with series connection to generate sufficient power (¶¶ 0046-0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified gray and electrically connect the solar modules in series for sufficient power generation, as well as alternatively in parallel, depending on the power output desired, as taught above by Lee.
The Examiner notes the limitations wherein the at least two straps and the at least two horizontal rows of webbing are “operable to attach the foldable solar panel to a load-bearing platform” is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitation does not further structurally limit the claimed invention beyond the structure recited in the claim, namely straps and webbing set forth above. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As modified Gray teaches all positively recited structural limitations, there exists no apparent difference between the claimed invention and that of the prior art, and thus the device is capable of the recited use/function, absent a showing to the contrary.

Regarding claim 16, modified Gray further teaches wherein the at least one foldable solar panel comprises an exterior finish comprising a camouflage pattern (finish to match the color of the backpack to conceal from view, interpreted to read on the claimed “camouflage pattern”; ¶ 0049).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Rossi, Lee, and Kirk et al. (US 5,724,707; hereinafter “Kirk”). Additional evidence provided by the 089 patent is relied upon by the Examiner.
Regarding claim 17, Gray teaches a foldable solar panel (abstract, Fig. 3) comprising: 
at least two solar modules mounted to a substrate (see individual panels/modules 304, 305 mounted to holder 306; ¶¶0043-0045 and Fig. 3); 
wherein the substrate has a top end, a bottom end, and an axis between the top end and the bottom end (see top end corresponding to upper end, and bottom end corresponding to the lower end, each end parallel to folding line corresponding to the claimed axis in Fig. 3) wherein the foldable solar panel is operable to fold along the axis to allow the top end and the bottom end to meet when in a folded configuration (see folding in Fig. 3 and description of lowering and raising of the panels, corresponding to opening and folding; ¶ 0045; 

wherein a piece of hook or loop tape is positioned on the front side of the top end of the substrate and a corresponding piece of loop or hook tape is positioned on the front side of the bottom end of the substrate, wherein the piece of hook or loop tape and the corresponding piece of loop or hook tape are operable to secure the foldable solar panel in the folded configuration (see coupling element 310 which can be hook and loop material in ¶ 0045. As evidenced by the ‘089 patent, corresponding to the priority document for the Gray reference, the hook and loop material is placed as a strip surrounding the holders; see Fig. 3 and col. 5, ll. 61-col. 6, ll. 11 of the ‘089 patent and Gray at ¶ 0045 and Fig. 3. As hook and loop material is known to function as two pieces and is used in Gray to couple opposite sides of the solar panel holder 306 together in Fig. 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one piece of hook tape and a corresponding piece of loop tape positioned in opposite ends of the same face/side, as shown in Gray Fig. 3, to allow for the hook and loop material to properly close and hold the foldable panel in the folded configuration);
wherein the foldable solar panel includes at least two straps and at least two horizontal rows of webbing on a back side of the foldable solar panel (see numerous straps corresponding to at least backpack straps, adjustable strap 1004, and others, and webbing corresponding to exterior side pocket 1003 in Fig. 10; ¶ 0071. It would have been obvious to one of ordinary skill 
wherein the load-bearing platform is selected from the group consisting of a vest, a backpack, a pouch, a helmet, a chair, a seat, a boat, a kayak, and body armor (Fig. 3).
Gray further teaches the at least two solar modules are positioned on a front side of the foldable solar panel (see Fig. 3). Gray is silent to the at least one output connector positioned on a front side of the foldable solar panel. 
Rossi teaches devices including foldable solar panels (abstract; Figs. 1-3). Rossi teaches the solar (photovoltaic) panels (4) are foldable and include an electric wire and connector (304) disposed on the front of the panel for quick wiring of the panel to a supply or storage unit (Fig. 3; ¶ 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gray and include the output connector on a front side of the foldable solar panel in order to allow for quick wiring of the panel to a supply or storage unit, as taught above by Rossi. Furthermore, Rossi establishes that it is known in the art to place the output connectors of a foldable solar panel on the front side of a solar panel, and therefore it would have been obvious to place the output connector on the front side of the panel because the change in placement of an output connector to a front side is known in the art, and because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art; see MPEP 2143 I. A.

Lee teaches a foldable solar panel (see e.g. Figs. 3 and 12; ¶¶ 0025, 0061). Lee teaches that solar cell devices are constructed in series or parallel depending upon the desired power output, with series connection to generate sufficient power (¶¶ 0046-0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified gray and electrically connect the solar modules in series for sufficient power generation, as well as alternatively in parallel, depending on the power output desired, as taught above by Lee.
The Examiner notes the limitations wherein the at least two straps and the at least two horizontal rows of webbing are “operable to attach the foldable solar panel to a load-bearing platform” is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitation does not further structurally limit the claimed invention beyond the structure recited in the claim, namely straps and webbing set forth above. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As modified Gray teaches all positively recited structural limitations, there exists no apparent difference between the claimed invention and that of the prior art, and thus the device is capable of the recited use/function, absent a showing to the contrary.
Gray teaches that the solar panels of the device can be made removable if desired (¶¶ 0073, 0075). However, modified Gray is silent to the back side of the foldable solar panel includes webbing permanently affixed around a perimeter of the back side, wherein a piece of 
Kirk teaches an interlocking attachment strap system (abstract and Figs. 1-4), which can be used on various garments and backpacks (Col. 1, ll. 17-20) to provide a removable section (col. 1, ll. 40-43; col. 4, ll. 60-67). Kirk teaches the attachment system includes a webbing around the perimeter of the attachment area, along with material holding the webbing together, and additional horizontal rows of webbing for attachment (Figs. 2-4; col. 4, ll. 1-59), where any suitable fastening mechanism (30) can be used to ultimately secure the straps together (Fig. 4). Kirk teaches this system overcomes problems of the prior art and provides a reliable and secure fastened that is lightweight and low bulk, among others (col. 1, ll. 25-col. 2, ll. 48).
The devices of modified Gray and Kirk are analogous references in the field of backpacks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Gray and include the webbing configuration of Kirk on the solar panel in order to provide for a removable lightweight, reliable, and secure fastening of the solar panel to the backpack, as taught above by Kirk and desired and by Gray. The modification would necessarily result in the claimed configuration of webbing and material to allow for a pouch attachment ladder system, as claimed.
Regarding claim 18, modified Gray further teaches the load-bearing platform consists of a pouch (i.e. backpack in Fig. 3), wherein the back side of the bottom end of the substrate 
Regarding claim 19, modified Gray further teaches the foldable solar panel includes tie straps, loops, eyelets, and/or grommets (see e.g. adjustable strap 1004; ¶ 0071. As Gray teaches the strap is used to adjust the width of the backpack, it would have been obvious to have an additional adjustable strap 1004 on the opposite side to allow for adjustment, as is known to be used on backpacks). 
Regarding claim 20, modified Gray further teaches the load-bearing platform is selected from the group consisting of a vest, a backpack, a pouch, a helmet, a chair, a seat, a boat, a kayak, and body armor (Fig. 3).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Rossi as applied to claim 1 above, and further in view of Lee.
Regarding claim 2, modified Gray teaches the device of claim 1, the limitations of which are set forth above. However, modified Gray is silent to the electrical connection of the solar modules.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified gray and electrically connect the solar modules in series for sufficient power generation, as well as alternatively in parallel, depending on the power output desired, as taught above by Lee.
Regarding claim 10, modified Gray teaches the device of claim 1, the limitations of which are set forth above. However, modified Gray is silent to the materials of the solar cell used.
Lee teaches a foldable solar panel (see e.g. Figs. 3 and 12; ¶¶ 0025, 0061). Lee teaches the solar cells of the device can be silicon solar cells and include an anti-reflection layer as well as a ethylene vinyl acetate (¶¶ 0020, 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicon solar cells of Lee including the different layer materials for the solar cell of modified Gray because the selection of known materials based upon their suitability for their intended use supports a prima facie obviousness determination (MPEP 2144.07), and because the simple substitution of known elements for one another also supports a prima facie obviousness determination (see MPEP 2143 I. B.).
Claims 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Rossi as applied to claim 1 above, and further in view of Kirk.

Kirk teaches an interlocking attachment strap system (abstract and Figs. 1-4), which can be used on various garments and backpacks (Col. 1, ll. 17-20) to provide a removable section (col. 1, ll. 40-43; col. 4, ll. 60-67). Kirk teaches the attachment system includes a webbing around the perimeter of the attachment area, along with material holding the webbing together, and additional horizontal rows of webbing for attachment (Figs. 2-4; col. 4, ll. 1-59), where any suitable fastening mechanism (30) can be used to ultimately secure the straps together (Fig. 4). Kirk teaches this system overcomes problems of the prior art and provides a reliable and secure fastened that is lightweight and low bulk, among others (col. 1, ll. 25-col. 2, ll. 48).
The devices of modified Gray and Kirk are analogous references in the field of backpacks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Gray and include the webbing configuration of Kirk on the solar panel in order to provide for a removable lightweight, reliable, and secure fastening of the solar panel to the backpack, as taught above .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Rossi and Lee as applied to claim 13 above, and further in view of Kirk.
Regarding claim 14, modified Gray teaches the foldable solar panel of claim 13, the limitations of which are set forth above. While modified Gray teaches the load-bearing platform consists of a pouch (see backpack of Fig. 3) and that the solar panels of the device can be made removable if desired (¶¶ 0073, 0075)., modified Gray is silent to the back side of the bottom end of the substrate includes a piece of hook tape, and wherein the pouch includes a corresponding piece of loop tape operable to secure the bottom end of the substrate to the pouch. 

The devices of modified Gray and Kirk are analogous references in the field of backpacks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Gray and include the webbing configuration of Kirk on the solar panel in order to provide for a removable lightweight, reliable, and secure fastening of the solar panel to the backpack, as taught above by Kirk and desired and by Gray. Additionally, it would have been obvious to use a hook and loop tape for the fastening element of the modified device as Kirk teaches any suitable fastener may be used, of which hook and loop tape is a known fastening element. The combination would result in the back side of the bottom end of the substrate includes a piece of hook tape, and wherein the pouch includes a corresponding piece of loop tape operable to secure the bottom end of the substrate to the pouch, broadly recited (see Kirk teaching the fastening mechanism 30 can be any suitable fastening mechanism, e.g. hook and loop tape as taught by Gray and Kirk, e.g. col. 1, ll. 62-col. 2, ll. 9 and col. 4, ll. 53-59. Thus, it would have been obvious 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.